18-01635-mew        Doc 60     Filed 11/21/19    Entered 11/21/19 13:09:12       Main Document
                                                Pg 1 of 3


 PILLSBURY WINTHROP SHAW PITTMAN LLP
 Deborah B. Baum (admitted pro hac vice)
 Patrick J. Potter (admitted pro hac vice)
 Cynthia Cook Robertson (admitted pro hac vice)
 Dania Slim (admitted pro hac vice)
 1200 Seventeenth Street, NW
 Washington, DC 20036
 Telephone: 202.663.8000

 Andrew M. Troop
 31 West 52nd Street
 New York, NY 10019
 Telephone: 212.858.1000

 Counsel for Fluor Enterprises, Inc.

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK


  In re                                                    Chapter 11

  WESTINGHOUSE ELECTRIC COMPANY, LLC,                      Case No. 17-10751 (MEW)
  et al.,
                           Debtors.                        (Jointly Administered)


  FLUOR ENTERPRISES, INC.,
                                         Plaintiff,

  v.                                                       Adv. Proc. No. 18-01635 (MEW)

  W WIND DOWN CO LLC,
                                         Defendant.


          JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

          The parties to the above-captioned adversary proceeding, Plaintiff Fluor Enterprises, Inc.

 and Defendant W Wind Down Co LLC, acting through their respective counsel, and pursuant to

 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), made applicable in this proceeding pursuant to

 Rule 7041 of the Federal Rules of Bankruptcy Procedure, hereby stipulate the dismissal with
18-01635-mew       Doc 60    Filed 11/21/19    Entered 11/21/19 13:09:12           Main Document
                                              Pg 2 of 3


 prejudice of all claims and causes of action asserted in this proceeding. Each party shall bear its

 own attorney’s fees, expenses, and costs.

 Dated: November 21, 2019

 Respectfully submitted,

  WEIL, GOTSHAL & MANGES LLP                 PILLSBURY WINTHROP SHAW PITTMAN LLP



  /s/ Robert S. Berezin                      /s/ Patrick J. Potter
  Robert S. Berezin                          Deborah B. Baum (admitted pro hac vice)
  767 Fifth Avenue                           Patrick J. Potter (admitted pro hac vice)
  New York, New York 10153                   Cynthia Cook Robertson (admitted pro hac vice)
  Telephone: 212.310.8000                    Dania Slim (admitted pro hac vice)
                                             1200 Seventeenth Street, NW
  Counsel to W Wind Down Co LLC              Washington, DC 20036
                                             Telephone: 202.663.8000

                                             Andrew M. Troop
                                             31 West 52nd Street
                                             New York, NY 10019
                                             Telephone: 212.858.1000

                                             Counsel for Fluor Enterprises, Inc.




                                                 2
18-01635-mew       Doc 60     Filed 11/21/19    Entered 11/21/19 13:09:12          Main Document
                                               Pg 3 of 3


                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 21, 2019, an electronic copy of the foregoing was filed
 electronically through the Court’s CM/ECF system, which caused all parties or counsel requesting
 notice in the above-captioned adversary proceeding to be served by electronic means on the date
 of filing. I further certify that the foregoing motion was served on the parties identified below via
 e-mail or, for those parties with no e-mail address listed, via first-class mail.

  Paul Schwartzberg                                   Robert Berezin
  United States Trustee                               Gary T. Holtzer
  Office of the United States Trustee                 Garret A. Fail
  U.S. Federal Office Building                        David N. Griffiths
  201 Varick Street, Room 1006                        Weil, Gothsal & Manges LLP
  New York, NY 10014                                  767 Fifth Avenue
                                                      New York, New York 10153
  Official Committee of Unsecured Creditors           Email: robert.berezin@weil.com
  Jones Lange LaSalle Americas, Inc.                         gary.holtzer@weil.com
  J.C. Pelusi, Managing Director                             garrett.fail@weil.com
  Tower 260                                                  david.griffiths@weil.com
  260 Forbes Ave, Ste 1200
  Pittsburgh, PA 15222
                                                      Martin J. Bienenstock
  Westinghouse Electric Company LLC                   Timothy Q. Karcher
  1000 Westinghouse Drive                             Vincent Indelicato
  Cranberry Township, PA 16066                        Proskauer Rose LLP
                                                      Eleven Times Square
  Kathleen Aiello                                     New York, NY 10036
  Oksana Wright                                       Email: mbienenstock@proskauer.com
  Fox Rothschild LLP                                         tkarcher@proskauer.com
  101 Park Avenue, 17th Floor                                vindelicato@proskauer.com
  New York, NY 10178
  Email: KAiello@foxrothschild.com
         OWright@foxrothschild.com

  Alan W. Kornberg
  Kyle J. Kimpler
  Paul, Weiss, Rifkind, Wharton & Garrison
  LLP
  1285 Avenue of the Americas
  New York, New York 10019
  Email: akornberg@paulweiss.com
          kkimpler@paulweiss.com


                                                        /s/ Patrick J. Potter
                                                        Patrick J. Potter

                                                  3
